 



Exhibit 10.1
SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDMENT to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 14th day of May, 2007, by and
between Silicon Valley Bank (“Bank”) and Omniture, Inc., a Delaware corporation
(“Borrower”) whose address is 550 E. Timpanogos Circle, Orem, UT 84097.
Recitals
     A. Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement with an Effective Date of January 10, 2006,
as amended by that certain Amendment to Loan and Security Agreement by and
between Bank and Borrower dated as of May 5, 2006 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to (i) amend
the Tangible Net Worth covenant and (ii) waive the Tangible Net Worth covenant
violation that occurred as of March 31, 2007.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
     2.1 Section 6.6(i) (Financial Covenants). Sub-section 6.6(i) is amended by
deleting the existing sub-section and replacing it with the following, effective
as of April 1, 2007:
     ”(i) Tangible Net Worth. Tangible Net Worth of at least $30,000,000, plus
50% of all equity or capital contributed to Borrower from and after April 1,
2007, and 50% of all positive quarterly net income from and after April 1, 2007;
provided however, that all equity or capital

 



--------------------------------------------------------------------------------



 



contributed to Borrower in order to fund the deferred consideration due for the
Touch Clarity Ltd. acquisition shall be excluded.”
     2.2 Exhibit D to the Loan Agreement is amended by deleting the existing
Exhibit D and replacing it with the Exhibit D attached to this Amendment.
     3. Waiver of Covenant Violation. Bank acknowledges that it has waived
Borrower’s default under the Loan Agreement consisting of Borrower’s failure to
comply with the Tangible Net Worth covenant as of March 31, 2007. As of April 1,
2007, Borrower shall be required to comply with the Tangible Net Worth covenant
set forth in Section 2.1 of this Amendment and the other financial covenants set
forth in the Loan Agreement.
     Borrower acknowledges that Bank’s agreement to waive the default (1) does
not serve as an agreement to waive Borrower’s compliance with the covenants for
other dates and (2) will not limit or impair the Bank’s right to demand strict
performance of these covenants as of all other dates and (3) does not limit or
impair the Bank’s right to demand strict performance of all other covenants as
of any date.
     4. Limitation of Amendments.
     4.1 The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
     4.2 This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
     5. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
     5.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
     5.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
     5.3 Borrower has delivered to Bank copies of its Certificate of
Incorporation and Bylaws as currently in effect, which remain true, accurate and
complete and have not
Page 2 —Second Amendment to Second Amended and Restated Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



been amended, supplemented or restated and are and continue to be in full force
and effect;
     5.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
     5.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
     5.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
     5.7 This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of Bank’s out-of-pocket expenses.
[Signature page follows.]
Page 3 —Second Amendment to Second Amended and Restated Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

              BANK       BORROWER   Silicon Valley Bank   Omniture, Inc.  
By:
  /s/ Todd Hardy   By:   /s/ Michael S. Herring
 
           
Name:
  Todd Hardy   Name:   Michael S. Herring
 
           
Title:
  Relationship Manager   Title:   CFO
 
           

Page 4 —Second Amendment to Second Amended and Restated Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



     
Have there been updates to Borrower’s intellectual property?
  Yes / No

Borrower only has deposit accounts located at the following institutions:
                                          .



Comments Regarding Exceptions: See Attached.
 
Sincerely,
 
OMNITURE, INC.
 
 
Signature
 
 
Title
 
 
Date

BANK USE ONLY

     
Received by:
   
 
 
 
authorized signer
Date:
   
 
 
 
Verified:
   
 
 
 
authorized signer
Date:
   
 
 
 

Compliance Status:   Yes     No



Page 6 —Second Amendment to Second Amended and Restated Loan and Security
Agreement

 